Case 1:21-cv-01593-KLM Document 1 Filed 06/11/21 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO

Civil Action No.

HASSAN YAWER,

       Plaintiff,

v.

CORNERSTONE HOME LENDING, INC.,

      Defendant.
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       Pursuant to 28 U.S.C. § 1441, et seq., and D.C.COLO.LCivR 81.1, Defendant

Cornerstone Home Lending, Inc. (“Defendant”), hereby removes this action from the District

Court, Arapahoe County, Colorado to the United States District Court for the District of

Colorado.

                              A.   PROCEDURAL BACKGROUND

       1.      On May 19, 2021, Plaintiff, Hassan Yawer (“Plaintiff”), filed his Complaint in the

District Court, Arapahoe County, Colorado. The case is numbered 2021CV000122 (the “State

Court Action”). A complete copy of the file from the District Court, Arapahoe County, Colorado

is attached to this Notice.
Case 1:21-cv-01593-KLM Document 1 Filed 06/11/21 USDC Colorado Page 2 of 5




        2.       In the Complaint, Plaintiff, filing pro se, alleges in essence that Defendant

violated the Fair Credit Reporting Act (“FCRA”)1, 15 U.S.C. § 1681 et seq., and other state laws

and committed defamation.

        3.       Attached as Exhibit A is a true and correct copy of the docket sheet from the

State Court Action.

        4.       Attached as Exhibit B is a copy of the Complaint.

        5.       Attached as Exhibit C is the State Court Civil Cover Sheet.

        6.       Attached as Exhibit D is the Summons.

        7.       Attached as Exhibit E is the Return of Service.

        8.       This Notice is timely filed in accordance with 28 U.S.C. § 1441(b) because it is

filed within 30 days of May 21, 2021, the date the Defendant was served with the Summons and

Complaint in the State Court Action.

                    B.         STATEMENT OF GROUNDS FOR REMOVAL

        1.       A defendant may remove a state court action to federal district court where the

district court has original jurisdiction over the action. 28 U.S.C. § 1441.

        2.       As shown below, this Court has original jurisdiction over this action pursuant to

28 U.S.C. § 1331 because this action arises under the laws of the United States.

        3.       Plaintiff’s Complaint asserts an alleged violation of the FCRA and a claim for

negligence.




1
 Plaintiff’s Complaint, which he filed pro se, does not explicitly mention the FCRA. However, Plaintiff has sued for
alleged incorrect reporting of the trade line associated with his loan, which tracks the language of 15 U.S.C. §
1681s-2.

                                                         2
Case 1:21-cv-01593-KLM Document 1 Filed 06/11/21 USDC Colorado Page 3 of 5




       4.      The present suit is an action over which this Court has original jurisdiction

pursuant to 28 U.S.C. § 1331, as it is a civil action founded on a claim or right arising under the

laws of the United States, and may be removed to this Court by Defendant pursuant to the

provisions of 28 U.S.C. § 1446(b). Removal is proper because Plaintiff’s claims present a federal

question. See 28 U.S.C. §§ 1331 and 1441(a). The FCRA is a federal law codified at 15 U.S.C.

§ 1681 et seq. and provides for a private right of action for violation of 15 U.S.C. § 1681s-2.

Moreover, Plaintiff’s claims based on state and common law may be adjudicated by this Court

pursuant to 28 U.S.C. §§ 1367 and 1441(c).

       5.      After filing this Notice of Removal, Defendant will file a copy of this Notice of

Removal with the Clerk of the District Court, Arapahoe County, Colorado and will provide

notice to Plaintiff, as required by 28 U.S.C. § 1446(d).

       6.      After filing this Notice of Removal, Defendant will also file a current docket sheet

and will separately file the pleading already filed in this action if any.




                                                   3
Case 1:21-cv-01593-KLM Document 1 Filed 06/11/21 USDC Colorado Page 4 of 5




       Wherefore, Defendant removes the above-caption case from the District Court, Arapahoe

County, Colorado to the United States District Court for the District of Colorado.

       Dated this 11th day of June, 2021.

                                             Respectfully submitted,

                                             HUSCH BLACKWELL LLP


                                             s/ Andrew K. Glenn
                                             Jamie H. Steiner
                                             Andrew K. Glenn
                                             1801 Wewatta Street, Suite 1000
                                             Denver, CO 80202
                                             Tel: 303.749.7200
                                             Fax: 303.749.7272
                                             jamie.steiner@huschblackwell.com
                                             andrew.glenn@huschblackwell.com
                                             Attorneys for Defendant




                                                4
Case 1:21-cv-01593-KLM Document 1 Filed 06/11/21 USDC Colorado Page 5 of 5




                              CERTIFICATE OF SERVICE

      I hereby certify that on June 11, 2021, I electronically filed the foregoing NOTICE OF
REMOVAL with the Clerk of the Court using the CM/ECF system and will serve by U.S. Mail
and email on the following:

       HassanYawer
       4512 N. Quemoy Street
       Aurora, CO 80019
       Hassanyawer5@gmail.com
       Pro-se Plaintiff


                                                  s/ Aileen P. Thead
                                                  Legal Support Team Specialist




                                              5
